MORRIS, Judge.
We cannot sustain defendants’ assignment of error to the court’s allowing the solicitor to question defendant Richardson concerning past criminal offenses. It is an elementary principle of evidence in North Carolina that an objection to a specific question must be made as soon as the question is asked and before the witness has time to answer. Stansbury, N. C. Evidence, Brandis Revision, Witnesses, § 27. An objection following the answer of a witness is timely only where the answer, rather than the question itself, indicates inadmissibility. Id. Counsel’s objections are obviously to the questions, and they are not timely.
Even if the objections were timely, defendant would not be entitled to prevail on this assignment of error. As we stated in State v. Willis, 20 N.C. App. 43, 45-46, 200 S.E. 2d 408 (1973).
“The law regarding impeachment by reference to prior offenses was succinctly stated by the Supreme Court in State v. Williams, 279 N.C. 663, 185 S.E. 2d 174 (1971). A witness — including a criminal defendant — may not for purposes of impeachment be cross-examined as to whether he has been accused — formally or informally — , arrested, indicted or whether he is under indictment for an offense other than the one for which he is on trial. The Supreme Court in the Williams decision overruled prior decisions on this point, but it specifically reaffirmed the rule that a witness — including a criminal defendant — is subject to cross-examination as to prior convictions.
In State v. Gainey, 280 N.C. 366, 185 S.E. 2d 874 (1972), the Supreme Court elaborated on the rules established by Williams, supra, by holding that while a witness may not, for purposes of impeachment, be asked whether he has been accused, arrested, or indicted for a specific offense, he may nevertheless be asked whether he has committed specific criminal acts or has been guilty of specific reprehensible conduct. Accord, State v. Lassiter, 17 N.C. App. 35, 193 S.E. 2d 265 (1972).”
The questions asked defendant Richardson were proper under the rules established in the above cited cases. The record discloses nothing which would require a different result. Both defendants received a fair and impartial trial free from prejudicial error.
*357No error.
Chief Judge Brock and Judge Vaughn concur.